                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

                                 Court Minutes and Order

DATE:      May 9, 2019
JUDGE:     Pamela Pepper
CASE NO:   2018-cv-1098
CASE NAME: Anita Coleman, et al. v. Milwaukee Board of School Directors, et al.
NATURE OF HEARING:       Status Conference
APPEARANCES:             Drew DeVinney – Attorney for the plaintiffs
                         Matthew Falk – Attorney for MHS Health Wisconsin
                         Katryna Rhodes – Attorney for the defendants
COURTROOM DEPUTY:        Kristine Wrobel
TIME:                    9:09 a.m. – 9:25 a.m.
                AUDIO OF THIS HEARING AT DKT. NO. 15
     The court had scheduled this hearing to hear from the parties about
whether the case had progressed as the parties anticipated.
       Counsel for the plaintiffs indicated that the parties had stipulated that
the plaintiffs could amend the complaint and issue an amended summons.
Counsel explained that during discovery the plaintiffs had realized that they
needed to add another defendant. He indicated, however, that amended
complaint would not add new claims. Counsel further explained that the
parties had a few more depositions to take and that, although the parties had
engaged in settlement discussions, he was not certain where those efforts
stood. Counsel added that the City had predicted it would be filing a motion to
dismiss the federal claims; the court’s ruling on that motion would impact the
direction the plaintiffs wanted to take, and whether the case would need to
return to state court.
      Counsel for the defendants indicated that even if the defendants moved
to dismiss the federal claims, they would want the court to keep the state
claims. The court questioned how, under that scenario, the federal court would
have jurisdiction. Counsel explained that she’d been assigned the case only
recently, and would need to review the file more extensively before articulating
the full contours of the motion to dismiss.
      Counsel for MHS Health Wisconsin agreed with counsel for the
defendants that it made little sense to schedule deadlines until the court had
reviewed and ruled on any dispositive motions the defendants might file.
      The court proposed that it give the defendants a deadline by which to file
their motion to dismiss. After the court decides the motion, the plaintiffs can
decide whether they want to amend the complaint or take some other action.




                                             1

          Case 2:18-cv-01098-PP Filed 05/09/19 Page 1 of 2 Document 16
       The court ORDERS the defendants to file a motion to dismiss by the end
of the day on July 12, 2019. The response and reply deadlines mandated by
the local rules shall apply.
     Dated in Milwaukee, Wisconsin this 9th day of May, 2019.

                                          BY THE COURT:



                                          HON. PAMELA PEPPER
                                          United States District Judge




                                      2

        Case 2:18-cv-01098-PP Filed 05/09/19 Page 2 of 2 Document 16
